Citation Nr: 1202252	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  06-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to an evaluation in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia for the period from July 15, 2004 to December 29, 2008.  

3.  Entitlement to an evaluation in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia for the period since December 29, 2008.  

4.  Entitlement to an evaluation in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis for the period from July 15, 2004 to December 29, 2008.  

5.  Entitlement to an evaluation in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis for the period since December 29, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.  His DD-214 indicates that he served in the Army, with a primary military occupational specialty as an offset pressman.  The DD-214 does not indicate any foreign service or duties that involved exposure to combat.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in June 2009, June 2010, and April 2011.  Each time the matters were remanded in order to afford the Veteran a hearing before a Veterans Law Judge.  In addition, the matters were remanded in order to clarify whether the Veteran had a fiduciary.  Indeed the record reflects that the Veteran was determined to be incompetent for VA purposes in a September 2007 decision.  Although a fiduciary manages the Veteran's VA disability compensation, the fiduciary did not act on the Veteran's behalf in pursuing the underlying appeal.  

In September 2011, the Veteran testified during a videoconference hearing held before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the undersigned held the record open until November 30, 2011 to afford the Veteran an opportunity to submit identified relevant VA outpatient treatment records.  He failed to do so.  

There is currently evidence sufficient to rate the increased rating claims on appeal for the period from the date of claim for increase until December 29, 2008, the last VA outpatient treatment record associated with the claims folder.  Since the Veteran did not supply current VA outpatient treatment records subsequent to December 29, 2008, the Board must remand the issues concerning the increased rating claims on appeal for evidence generated after December 29, 2008.  Those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1993 decision, the RO denied a claim of entitlement to service connection for an acquired psychiatric disorder.  The evidence received since that decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  

2.  For the period from July 15, 2004 to December 29, 2008 common variable immunodeficiency, diagnosed as hypogammaglobulinemia does not result in hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  

3.  For the period from July 15, 2004 to December 29, 2008 bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis is manifested by post-bronchodilator testing of FEV-1 of 87 percent of predicted value, an FEV-1/FVC ratio of 72 percent predicted value and DLCO of 72 percent predicted value.  Incapacitating episodes or a respiratory disability requiring prolonged treatment with antibiotics are not shown.  


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  For the period from July 15, 2004 to December 29, 2008, the criteria for a disability rating in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7700 (2011).  

3.  For the period from July 15, 2004 to December 29, 2008, the criteria for a disability rating in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6600-6604 (2011).  







	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

A. Duty to Notify

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, as is the case here with the Veteran's claims of service connection for an acquired psychiatric disorder, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board finds that VA's VCAA notification duties have been met to the extent necessary.  In November and December 2004, the RO furnished letters to the Veteran addressing all pertinent notice elements delineated in 38 C.F.R. § 3.159.  The November 2004 letter advised the Veteran of the criteria for increased rating claims, and the December 2004 letter advised the Veteran of the criteria to reopen claims based on new and material evidence.  The letter further advised the Veteran the basis of the prior final denial and that in order to reopen the claim he must submit evidence showing a psychiatric condition in service or evidence of a nexus between a current psychiatric disorder and service.  

B. Duty to Assist

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service medical records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

However, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In this case, the Veteran's service medical records have been obtained.  In addition, numerous VA treatment records are associated with the claims file.  Moreover, Social Security Administration disability determination records are associated with the claims folder.  During the hearing, the Veteran identified VA records at the VA medical center in Saginaw, Michigan in 1991.  Those records were previously obtained and are associated with the claims folder.  It appears that all relevant, available records have been obtained.  The Veteran has neither submitted nor identified any additional post-service private clinical records pertaining to his claim and none is evident from a review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).

The Veteran has not been afforded an examination in connection with the claim to reopen service connection for an acquired psychiatric disorder, however, as no new and material evidence has been received, no examination is needed.  He underwent a VA Infectious, Immune and Nutritional Disabilities, and VA Respiratory Disability examinations in January 2005.  

Finally, the Veteran was afforded an opportunity to testify during the hearing before the undersigned.  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Analysis

A.  New and Material Evidence Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as these, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997). See also 38 C.F.R. § 3.303(b).

Additionally, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the RO denied a claim for service connection for an acquired psychiatric disorder in a July 1993 decision.  Evidence before the RO included the Veteran's service treatment records, numerous VA treatment records, and an April 1993 VA examination.  

The Veteran's service treatment records reflect that he was seen for treatment on one occasion in February 19, 1978 for symptoms of agitation and depression.  No diagnosis was rendered.  A treatment note dated three days later indicated that he had no complaint and was feeling better.  The remainder of the Veteran's service treatment records are silent for any reports of symptoms or findings of any acquired psychiatric disorder.  

VA outpatient treatment records reflect that in early 1989, the Veteran was seen for treatment for depression.  At such time, he described a history of inappropriate use of alcohol.  The diagnoses were generalized anxiety disorder, dependent personality disorder, and alcohol dependence, in remission.  Thereafter, he participated in Alcoholics Anonymous meetings.  In May 1991, he underwent in-patient substance abuse treatment.  

During the VA examination in April 1993, the Veteran described his work history and current psychiatric symptoms, consisting primarily of anxiety and depression.  A mental status examination yielded a diagnosis of depressive reaction.  The examiner provided an opinion indicating that the psychiatric disorder was not related to the Veteran's service-connected disabilities.  

In the July 1993 decision, the RO determined that an acquired psychiatric disorder was not manifest during active service nor was it related to a service-connected disability.  The Veteran was notified of that decision but did not initiate an appeal.  As such, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Moreover, in the one-year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for a psychiatric disability that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  
  
In August 2004, the Veteran submitted a statement to VA indicating that he was sick due to mental health problems 17 times in the past year.  He reported hearing voices.  The RO construed such as a claim to reopen service connection for an acquired psychiatric disorder.   

Evidence received since the last final denial of the claim includes numerous VA outpatient and inpatient treatment records, Social Security Administration disability determination records, and various lay statements and lay testimony.  

VA records reflect numerous treatments for psychiatric symptoms and drug abuse.  For instance in October 1999, he was treated after relapsing and smoking crack.  He reported feeling depressed as his mother had recently died.  He also described family problems.  The diagnoses were schizoaffective disorder, cocaine and alcohol abuse, and depressive disorder with psychotic features.  

According to the SSA records, the Veteran became unable to work in October 1999 due to chronic obstructive pulmonary disease, hypogammaglobulinemia, schizoaffective disorder and major depressive disorder with psychotic features.  

He was hospitalized again in March 2001 with suicidal ideation after relapsing with cocaine and alcohol abuse.  

He was hospitalized again in November 2003 and December 2003.  At such time, he reported hearing voices, had suicidal ideation, and admitted to using crack cocaine within 30 days of admission.  

During a VA mental health evaluation in January 2004, the Veteran reported a history of depression, anger, and drug and alcohol abuse.  He indicated that he started hearing voices two years ago.  A mental status examination yielded a diagnostic impression of schizoaffective disorder, bipolar type, depressed, cocaine abuse, episodic, and alcohol abuse, episodic.  

A discharge note in May 2006 notes treatment for suicidal ideation and hallucinations.  

A September 2008 VA hospital note included the Veteran's reports that he needed help staying sober and to "stop the voices."  

During the hearing before the undersigned, the Veteran stated that he saw a psychiatrist while in the Army on one occasion.  He then described current treatment for the past three to four years.  (See Transcript at 13.)  When asked whether any current doctor had linked a current psychiatric to service, the Veteran indicated "no."  Instead, he indicated that he would get the records to support that he was seeing a psychiatrist since 2000.  (Transcript at 14.)  He stated that his first treatment for psychiatric problems was in 1991 at the VA medical center in Saginaw.  

The Board has considered the evidence of record but finds that new and material evidence has not been received to reopen the claim.  The Veteran's claim was previously denied because, even though he received medical treatment for psychiatric symptoms on one occasion during active service, the weight of the evidence did not show that the Veteran had a chronic psychiatric condition during service or for many years thereafter.  In addition, while the evidence at the time of the prior final denial showed treatment for a current psychiatric disability, there was no persuasive evidence showing any etiological relationship between the current psychiatric disability and the Veteran's active military service.  

Unfortunately, the evidence received since the last final denial is cumulative and redundant of the evidence of record at the time of the last final denial.  These records show continuing treatment for a psychiatric disability described variously as schizoaffective disorder and depression.  The records also show that the Veteran has problems with drug and alcohol abuse.  While the Board acknowledges the relatively low threshold for reopening claims, here the evidence provides no new evidence relating to the basis of the last final denial.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010).  Indeed, even the Veteran's lay testimony is redundant.  The RO, at the time of the last final denial, had the benefit of review of the service treatment records and the VA treatment records from Saginaw in 1991.  The Veteran did not indicate that any treating physician believed that the current psychiatric disability was related to service, and the VA and SSA do not suggest a service origin for the psychiatric disability.  Nor did the Veteran suggest how the one-time treatment in service resulted in a psychiatric disability in service or resulted in continuity of psychiatric symptoms since service discharge.  

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's psychiatric disability to his active service.  The newly submitted evidence of record, while showing continuing treatment for a psychiatric disability still fails to show that the Veteran incurred a psychiatric disability in service, that a current psychiatric disability is otherwise related to his active service or to any service-connected disability.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.  

B.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the Veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

In July 1978, VA issued a decision in which it granted service connection for common variable immunodeficiency and bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis.  

In doing so, the RO noted that the Veteran entered active duty service with a pre-service immunodeficiency but that such underwent permanent aggravation as a result of active military service.  It reported that the Veteran was treated in service for pneumonia, giardiasis infection, sinusitis, chronic restrictive pulmonary disease, and post-infectious bronchiectasis.  Treatment also included immunoglobulin replacement therapy.  

An initial 30 percent evaluation was assigned for common variable immunodeficiency under Diagnostic Code 7912-7700, and an initial 10 percent evaluation was assigned for bronchiectasis, cylindrical, post-infectious, left lower lobe with vasomotor rhinitis and history of maxillary sinusitis under Diagnostic Code 7912-6601.  

In November 1984, the Board denied a claim for an increased rating for common variable immunodeficiency.  The Board also denied an increased rating for a respiratory disorder.  

Later, in August 2000 and November 2000 decisions, the RO denied claims for increased rating for the service-connected disabilities.  

The current claims were initiated in July 2004.  

1.  Common Variable Immunodeficiency

The Veteran's diagnosed disability, hypogammaglobulinemia is not specifically listed in the VA rating schedule.  

A pertinent regulation provides, however, that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2011).

As noted, the common variable immunodeficiency disability is rated under Diagnostic Code 7912-7700.  Diagnostic Code 7912 pertains to pluriglandular syndrome and the instructions state that the condition is to be rated based on the major manifestations.  Diagnostic Code 7700 provides ratings for hypochromic- microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  It provides ratings as follows:  Hemoglobin 10gm/100 ml or less, asymptomatic, is rated noncompensably (0 percent) disabling.  Hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Hemoglobin 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Hemoglobin 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.  

A Note to Diagnostic Code 7700 provides that complications of pernicious anemia, such as dementia or peripheral neuropathy, are to be rated separately.  38 C.F.R. § 4.117.  

The Board notes that "hemoglobin" is "the red oxygen-carrying pigment of erythrocytes, formed by developing erythrocytes in bone marrow."  Dorland's Illustrated Medical Dictionary 850 (31st. Ed. 2007) (hereinafter Dorland's).  In addition, "anemia" is defined as "a reduction below normal in the concentration of erythrocytes or hemoglobin in the blood."  Dorland's at 79.  

Here, the Board has reviewed the evidence of record for the one year period prior to the initiation of the current claim in July 2004 through December 2008 but finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent.  

First, the record does not include evidence of anemia with hemoglobin 7gm/100ml or less.  Rather, blood testing in December 2003 revealed hemoglobin of 13.7.  Blood testing in January 2004 revealed hemoglobin of 15.7 g/dL.  Finally, testing during the VA examination in January 2005 revealed hemoglobin of 15.4.  A VA hospital discharge examination in December 2008 stated that the Veteran's CBC (complete blood count) was within normal limits.  Clearly, these blood test results do not approximate the criteria for a 70 percent rating under Diagnostic Code 7700.   

As regards his subjective symptoms, during the VA examination in January 2005, the Veteran reported frequent pneumonia, chest pain, night sweats, general achiness and headaches.  He also stated that he received monthly intravenous immunoglobulin.  However, the examiner who reviewed the Veteran's medical record noted that the last treatment with IGG was in 2002 and that the Veteran had not shown up for further treatment.  These subjective symptoms, however, are not sufficient to support the claim for an increased rating in the absence of the appropriate hemoglobin levels.  Moreover, while the examiner noted dyspnea upon moderate exertion, the VA examiner did not find evidence of cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope.  

The record does reveal that the Veteran had low immunoglobulins.  

The Board has considered whether any other potentially applicable Diagnostic Code would support the assignment of a higher rating, but can find none.  In this respect, the rating criteria for HIV-related illness under Diagnostic Code 6351 provide for a 60 percent rating for refractory constitutional symptoms, diarrhea, and pathological weight loss, or; minimum rating following development of AIDS-related opportunistic infection or neoplasm.  The evidence shows, however, that the Veteran gained weight, did not have diarrhea, or refractory constitutional symptoms.  As such, his hypoimmunoglobulin disability may not be rated under Diagnostic Code 6351.  

The Board has also considered whether other Diagnostic Code applicable to disability of the hemic and lymphatic systems would support the assignment of an increased rating.  In this respect, ratings in excess of 30 percent are permitted under Diagnostic Codes 7702-7716.  However, the Veteran does not have a disability comparable to agranulocytosis (Diagnostic Code 7702), leukemia (Diagnostic Code 7703), polycythemia vera (Diagnostic Code 7704), thrombocytopenia (Diagnostic Code 7705), a spleen disability (Diagnostic Code 7706-7707), Hodgkin's disease (Diagnostic Code 7709), adenitis (Diagnostic Code 7710), sickle cell anemia (Diagnostic Code 7714), non-Hodgkin's lymphoma (Diagnostic Code 7715), or aplastic anemia (Diagnostic Code 7716).  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  Additionally, even though rated by analogy, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.


	(CONTINUED ON NEXT PAGE)

2.  Bronchiectasis

As noted above, the Veteran's service-connected respiratory disability is rated as 10 percent disabling pursuant to Diagnostic Code 7912-6601.  Diagnostic Code 7912 pertains to pluriglandular syndrome and the instructions state that the condition is to be rated based on the major manifestations.  Diagnostic Code 6601 pertains to the evaluation of bronchiectasis.  Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.  

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this diagnostic code, a 10 percent rating is warranted if the Forced Expiratory Volume in one second (FEV-1) is 71 to 80 percent of predicted value, the ratio of FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] is 66 to 80 percent predicted.  A 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.

VA evaluates pulmonary function test (PFT) results based on post-bronchodilator results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  In so deciding, VA noted that The American Lung Association/American Thoracic Society Component Committee on Disability Criteria has recommended testing for pulmonary function after optimum therapy based upon reasoning that the results of such tests reflect the best possible functioning of an individual and were the figures used as the standard basis of comparison of pulmonary function.  It was also noted that using post-bronchodilator results would assure consistent evaluations.  Id. at 46,723. 

When PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results; then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.  See 71 Fed. Reg. 52457-10 (Sept. 6, 2006).  

First, the Board has considered whether an increased rating is warranted on the basis of symptoms that result in incapacitating episodes.  

Here, a December 2003 VA treatment record noted the Veteran's complaints of coughing yellow sputum.  A CT scan revealed extensive bronchiectasis in the right middle lobe and left lower lobe, and moderate bronchiectasis in the right lower lobe.  The physician noted that the condition was "probably secondary to hypogammaglobulinemia made worse by his smoking crack and pot."  There was no evidence of any pulmonary infections.  

In January 2004, he reported coughs with yellow sputum.  In a February 2004 note, he reported three pneumonias in the past year.  He was not prescribed any antibiotics but was asked to return in four to six months.  

A July 2004 VA outpatient treatment record, however, noted that while the Veteran had a history of bronchiectasis, since he had stopped using illegal drugs, his cough was almost gone, he had no chest pain or shortness of breath.  

During the VA examination in January 2005, the Veteran reported frequent pneumonia, which he described as chest pain in the left lower chest associated with night sweats, general achiness and headaches that last one week.  Episodes occurred once every six months.  A chest x-ray, however, was interpreted as normal.  He was started on monthly gammaglobulins.  

Records in 2006 reveal that the Veteran was on albuterol to help with breathing.  

Finally, a December 2008 VA hospital record noted that the Veteran's lungs were clear to auscultation bilaterally.  While he was treated with prescribed medicine for his psychiatric disability, they do not show treatment with antibiotics for his service-connected respiratory disability.  

Upon consideration of this and other relevant evidence of record, the Board finds that the criteria for a disability in excess of 10 percent is not warranted.  The evidence shows that the disability resulted in bronchiectasis but did not result in incapacitating episodes of infection.  Moreover, while there is some evidence of productive cough with sputum, the record does not show that such required treatment with antibiotics.  While the Board has considered the Veteran's lay statements that he had multiple episodes of "pneumonia," the competent medical evidence does not show diagnoses of pneumonia.  In addition, the rating criteria require that the incapacitating episodes are those that require bed rest and treatment by a physician.  

In addition, an increased rating is not warranted when rating the disability on the basis of pulmonary impairment.  

During pulmonary function testing in January 2005, post-bronchodilator testing revealed a FEV-1 of 87 percent of predicted value, an FEV-1/FVC ratio of 72 percent predicted value and DLCO of 72 percent predicted value.  These findings correspond to a 10 percent disability rating but do not approximate the criteria for a 30 percent or greater rating.  

The Board has considered entitlement to an increased rating under other potentially applicable diagnostic codes, but finds that there is no basis for entitlement to an increased rating under any other diagnostic code.  In this respect, the Board acknowledges that the service-connected respiratory disorder also includes vasomotor rhinitis and history of maxillary sinusitis and that there are rating criteria that can provide separate compensable ratings.  For instance Diagnostic Code 6513 provides ratings for chronic maxillary sinusitis, and Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Here, however, for the rating period under consideration, the weight of the probative evidence does not show that the Veteran has separately compensable residuals of either rhinitis or sinusitis.  Should the Veteran have those conditions in the future or for the rating period addressed in the Remand section below, then separate compensable ratings may be required.  

Finally, consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  

The Board finds that the schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  Additionally, as noted, the diagnostic criteria permit two avenues to obtain a higher rating, rating based on incapacitating episodes or rating based on pulmonary involvement.  The rating criteria adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for an acquired psychiatric disability is denied.  

For the period from July 15, 2004 to December 29, 2008, a disability rating in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia is denied.  

For the period from July 15, 2004 to December 29, 2008, a disability rating in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis is denied.  


REMAND

As noted above, although identified as being relevant by the Veteran, there are no VA outpatient treatment records of record subsequent to December 29, 2008.  In regards to the service-connected hypogammaglobulinemia, during the hearing before the undersigned, he reported receiving current VA treatment every 3 months.  (See Transcript at 5.)  As regards the service-connected respiratory disability, he reported a recent stress test and CT scan.  He also reported having four pneumonias in the past year and alleged that he received intravenous antibiotics.  (Transcript at 10-11.)  Since the Veteran did not supply current VA outpatient treatment records after being requested to do so, the Board must remand the issues concerning the increased rating claims on appeal for evidence generated after December 29, 2008.  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran's lay testimony suggests a worsening of the service-connected disabilities since the most recent VA examination.  His statements are deemed credible.  In addition, the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Hence, a contemporaneous VA examination is needed to evaluate the disabilities.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Finally, the Veteran is reminded that it remains his responsibility to submit evidence to support his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's VA outpatient treatment records for the period since December 2008.  

2.   Thereafter, after all available records and/or responses received have been associated with the claims file, the RO shall arrange for the Veteran to undergo VA immune disorders and pulmonary disability examinations.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

As to the immune disorders examination, the examiner should describe all symptoms associated with common variable immune deficiency, diagnosed as hypogammaglobulinemia.  

As to the pulmonary function examination, the examination should provide an assessment of the current nature and severity of the Veteran's bronchiectasis.  The examiner should also state whether the Veteran has rhinitis or sinusitis.  

The examiner is asked to document the results of all diagnostic testing.  In doing so, the examiner is asked to report post-bronchodilator studies unless the results of pre-bronchodilator pulmonary function tests (PFTs) are normal or the examiner determines that post-bronchodilator studies should not be done.  If the VA examiner determines that post-bronchodilator studies should not be conducted, he or she is asked to state why this is so.  

Further, if the examiner determines that PFT results are not consistent with clinical findings, the examiner is asked to indicate why the PFT results are not a valid indication of respiratory functional impairment.  

Moreover, if the examiner determines that there is a disparity between the results of different PFT's (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), he or she is asked to state which PFT most accurately reflects the level of disability.

The examiner is also asked to identify the number and duration of any incapacitating episodes (i.e., an episode that requires bedrest and treatment by a physician) per year.  

Additionally, the presence and frequency of cough, expectoration, dyspnea on exercise, rales, emphysema, cyanosis, or general impairment of health signified by loss of weight (note whether or not such loss is marked), anemia, or occasional pulmonary hemorrhages should be indicated.

3.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims for an evaluation in excess of 30 percent for common variable immunodeficiency, diagnosed as hypogammaglobulinemia for the period since December 29, 2008 and an evaluation in excess of 10 percent for bronchiectasis with vasomotor rhinitis and history of maxillary sinusitis for the period since December 29, 2008 in light of all pertinent evidence and legal authority.   

4.  If the benefits sought on appeal remain denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case (to include consideration of any evidence received since the September 2009 supplemental statement of the case) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							[Continued On Next Page]
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


